Title: To Benjamin Franklin from Nicholas Davis, 3 May 1779
From: Davis, Nicholas
To: Franklin, Benjamin


Sir
Amsterdam May 3d 1779
When I had the pleasure of seeing you in Paris Jany. was two years I was in hopes that I was in the high road to preferment and honour: As you have no doubt Sir long before now had the particulars of the Ship La Seins being taken by an Eng. Man of War in a few hours after leaving Martinico I imagine it would be unnecessary my adding any thing on that disagreeable subject— I only would beg leave to observe that I used every endeavour on my part and suffer’d myself to be imprison’d sooner than I would (notwithstanding all the threats of the Atty. Genl. at Dominica) answer to Interrog. nor would I have done it at last if I had not been inform’d that the man whom we took on board at Martinico to Pilot us into Boston suffer’d Mr. Binghams order (to the secret Committe at Boston) for the Pilotage of the Ship to be taken upon him, wch. would have Condemn’d her without any thing else.— I got away from Dominica to Martinio. from whence I went to Phila. abot. 3 mos before the British Army got there and my Affairs were under consideration of Congress just at that time.
Money growing short I was oblig’d to leave Phila. and went to my relation Mr. George Mead (who was then at Kennet Square) in order to get some and upon my return to Phila. the British Army were in possession of it— I was frequently sollicited by the British to accept of a Majority in their newly rais’d levies which I allways spurn’d at— I took the first Opportunity of a Ship for London where I knew I had some friends that would assist me which I stood much in need of— My father Mr. Anthy Davis was a sugar baker and Distiller in Boston which he quitted with his family in 1755 and went to Jama. he afterwards came to Engd. took orders in the Church and return’d to Jamaica where he enjoyd for 10 years an exceeding good living.
Had the La Sein got into Boston I flatter myself I should have shared in the glory and honour which my Countrymen have acquired as well as have avoided many distresses— I should be very glad could I get to France and go out as Capt. of Marines on board some stout Frigate (a Privateer I mean) either french or American by which means if successful I might have it in my power to pay what I am indebted to the Congress which I meant to have paid out of the Proffits arising upon the goods I had on board the La Sein— My present very unhappy and truly distress’d situation will I trust plead my apology for this trespass and flatter myself that I shall find some relief in it’s reception— It would afford me infinite pleasure and satisfaction could I be of any service to my Country and wou’d be happy in persuing any plan for that purpose which you might be pleas’d to adopt— The unavoidable expence which attends my stay here compels me to request you’ll condescend to honour me with a line by return of Post which will greatly contribute to relieve my present anxiety of mind as well as add to the favours I’ve allready reced. at your hands.— I am with due defference and respect.—Sir Your most Devoted and Obedt. hble Servant
Nicholas Davis
 
Notation: Richard Davis Amstordam 3 May 1779
